Citation Nr: 0722602	
Decision Date: 07/24/07    Archive Date: 08/02/07

DOCKET NO.  03-28 835	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to an increased rating for post-traumatic stress 
disorder (PTSD), rated as 50 percent disabling for the period 
prior to April 14, 2004, and as 70 percent disabling 
thereafter. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Riley, Associate Counsel





INTRODUCTION

The veteran served on active duty from September 1964 to 
November 1984.  His awards and decorations include the Combat 
Infantry Badge and the Purple Heart Medal.  This case comes 
before the Board of Veterans' Appeals (Board) on appeal from 
a June 2003 rating decision of the Columbia, South Carolina, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  

The veteran's appeal was previously before the Board in May 
2006, at which time the Board remanded the case for further 
action by the originating agency.  While the case was in 
remand status, the veteran's appeal for a entitlement to a 
total rating based on individual unemployability resulting 
from service-connected disabilities (TDIU) was resolved by a 
February 2007 rating decision granting a TDIU, effective 
March 31, 2004.  In the same rating decision, an increased 
rating of 70 percent was granted for the veteran's PTSD, 
effective April 14, 2004.  This did not satisfy the veteran's 
appeal with respect to the PTSD issue.

As noted in the Board's May 2006 remand, the veteran has 
raised the issues of entitlement to service connection for 
hypertension and heart disease.  These matters are once again 
referred to the originating agency for the appropriate 
action.


FINDINGS OF FACT

1.  For the period prior to April 14, 2004, the veteran's 
PTSD was productive of occupational and social impairment 
that more nearly approximates reduced reliability and 
productivity than deficiencies in most areas.

2.  For the period beginning April 14, 2004, the veteran's 
PTSD has-been productive occupational and social impairment 
that more nearly approximates deficiencies in most areas than 
total impairment.



CONCLUSIONS OF LAW

1.  For the period prior to April 14, 2004, the criteria for 
a disability rating in excess of 50 percent for PTSD are not 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 
4.130, Diagnostic Code 9411 (2006).

2.  For the period beginning April 14, 2004, the criteria for 
a disability rating in excess of 70 percent for PTSD are not 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 
4.130, Diagnostic Code 9411 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2005), provide that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  They also require VA to notify 
the claimant and the claimant's representative, if any, of 
any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess/Hartman v. 
Nicholson 19 Vet. App. 473 (2006).  

The record reflects that the originating agency provided the 
appellant with the notice required under the VCAA, to include 
notice that he should submit all pertinent evidence in his 
possession and notice concerning the effective-date element 
of his claim, by letter mailed in May 2006, subsequent to its 
initial adjudication of the claim.  

The record also reflects that the veteran has been afforded 
appropriate VA examinations and the originating agency has 
obtained the veteran's service medical records and post-
service treatment records.  Neither the veteran nor his 
representative has identified any outstanding evidence that 
could be obtained to substantiate the claim.  The Board is 
also unaware of any such evidence.  Therefore, the Board is 
also satisfied that VA has complied with the duty to assist 
requirements of the VCAA and the pertinent implementing 
regulation.

Following the provision of the required notice and the 
completion of all indicated development of the record, the 
originating agency readjudicated the veteran's claim in 
February 2007.  There is no indication in the record or 
reason to believe that the ultimate decision of the 
originating agency would have been different had complete 
VCAA notice been provided at an earlier time.

In sum, the Board is satisfied that any procedural errors in 
the development and consideration of the claim by the 
originating agency were insignificant and non-prejudicial to 
the veteran.  

Accordingly, the Board will address the merits of the 
veteran's claim.


Factual Background

The veteran was granted service connection for PTSD and 
assigned a 50 percent disability evaluation, effective May 
24, 2001, in an August 2001 rating decision.  He filed a 
claim for increased compensation in March 2003.  As noted 
above, an increased evaluation of 70 percent was granted in a 
February 2007 rating decision, effective April 14, 2004.

The veteran was provided a VA psychiatric examination in 
April 2003.  He was found to be alert and oriented with 
normal speech.  His thoughts were logical and coherent.  He 
stated that he had lived with his common-law wife for 27 
years and had several children and grandchildren.  He got 
along with his wife, but noted that he became angry when they 
miscommunicated.  Although the veteran stated that he had 
conflict with one of his daughters, he reported that he was 
close to his grandchildren.  He also reported that he had 
quit his job as a seafood manager at the Piggly Wiggly in 
January 2003 due to physical pain and irritability.  The 
veteran described having PTSD symptoms of heightened anger, 
irritability, exaggerated startle response, and 
hypervigilance, as well as nightmares and feelings of 
emotional detachment.  While he enjoyed gardening, hunting 
several times a month, and going to the VFW several times a 
month, he also reported experiencing a decline in interest in 
activities.  He had two close friends that he saw once every 
one to two weeks.  He denied auditory and visual 
hallucinations and denied suicidal and homicidal ideations.  
The veteran did state that he had fleeting, passive thoughts 
about hurting himself that he would quickly dismiss.  The 
examiner found that the veteran's memory was intact to 
immediate, recent, and remote events, although the veteran 
stated that he had a concentration problem.  

The diagnoses were PTSD and alcohol and marijuana dependence 
in remission.  The examiner assigned a Global Assessment of 
Functioning (GAF) score of 57 and noted that the veteran 
manifested fairly moderate symptoms of PTSD.  With respect to 
his social adaptability and interaction with others, the 
examiner concluded that the veteran appeared to be moderately 
impaired.  The veteran was also found to be moderately 
impaired with respect to his ability to maintain employment 
and perform job duties in a reliable, flexible, and efficient 
manner.

Outpatient treatment records from the Columbia VA Medical 
Center (VAMC) dated through May 2006 show that the veteran 
received medication for his PTSD and was consistently noted 
to be stable.  

In August 2003 he was provided a psychiatric examination in 
response to his claim for state disability benefits.  His 
speech was normal and his thoughts were logical and goal-
directed.  He stated that he had severe nightmares and 
flashbacks and had noticed an increase in the frequency of 
his symptoms due to the war in Iraq.  The veteran reported 
that he was nervous, jittery, had difficulty concentrating, 
and did not trust anyone, not even his grandchildren.  While 
he had thought about suicide, he stated that he would not 
actually do it and the examiner found that he had no suicidal 
ideation.  The veteran described some auditory and visual 
hallucinations.  He stated that he had no friends and did not 
attend church, although he did report daily visits to the 
VFW.  The examiner assigned a GAF score of 70.

The veteran's most recent VA examination was in October 2006.  
He was alert and oriented with a constricted affect.  His 
speech was normal and there was evidence of mild psychomotor 
agitation.  His thought process was logical and coherent.  
The veteran reported that he had been married for 33 years 
and had stopped working six years prior as he could not deal 
with people or the stress.  He stated that he got along well 
with his wife, but that he did not spend a lot of time around 
her.  The veteran noted that he had three daughters with whom 
he was not close.  He had a fairly good relationship with his 
grandchildren, but did not see many of them very often.  He 
had no close friends and had a few casual social contacts at 
the VFW.  In his spare time, he would garden and go to the 
VFW once a week.  He described PTSD symptoms of nightmares 
twice a week and daily intrusive thoughts about Vietnam.  He 
reported having difficulties controlling his anger and 
feeling emotionally detached with decreased feelings of 
motivation and self-worth.  The veteran felt that his 
symptoms had increased in the past year when he was VFW 
commander.  He denied auditory and visual hallucinations and 
any current suicidal or homicidal ideation.  His memory was 
intact for immediate, recent, and remote events.  

The diagnosis was PTSD and a GAF score of 52 was assigned.  
The examiner found that the veteran exhibited considerable 
symptoms of PTSD and noted that his social adaptability, 
interactions with others, and ability to maintain employment 
were considerably impaired.  In a January 2007 addendum, the 
examiner noted that he had reviewed the veteran's claims 
folders and that diagnoses of alcohol and cannabis dependence 
in remission were also warranted.  


Legal Criteria

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4 (2006).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 
(2006).  

Each disability must be considered from the point of view of 
the veteran working or seeking work.  38 C.F.R. § 4.2 (2006).  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

A 50 percent rating is warranted for PTSD if it is productive 
of occupational and social impairment with reduced 
reliability and productivity due to such symptoms as:  
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to compete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.  38 
C.F.R. § 4.130, Diagnostic Code 9411.

A 70 percent rating is warranted for occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near- 
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.  38 C.F.R. § 4.130, Diagnostic Codes 9411.

A 100 percent evaluation is warranted for total occupational 
and social impairment, due to such symptoms as: gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; memory loss for names of close relatives, own 
occupation, or own name.  38 C.F.R. § 4.130, Diagnostic Codes 
9411.  

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant. 38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.


Analysis

In assessing the evidence of record, it is important to note 
that the GAF score is based on a scale reflecting the 
"psychological, social, and occupational functioning on a 
hypothetical continuum of mental health-illness."  Richard v. 
Brown, 9 Vet. App. 266, 267 (citing DIAGNOSTIC AND 
STATISTICAL MANUAL OF MENTAL DISORDERS, 4th ed. (DSM-IV) at 
32).  

A score of 51-60 is appropriate where there are, "Moderate 
symptoms (e.g., flat affect and circumstantial speech, 
occasional panic attacks) OR moderate difficulty in social, 
occupational, or school functioning, (e.g., few friends, 
conflicts with peers or co-workers)."  Id. 

A score of 61-70 is indicated where there are, "Some mild 
symptoms (e.g., depressed mood and mild insomnia OR some 
difficulty in social, occupational, or 
school functioning (e.g., occasional truancy, or theft within 
the household), but generally functioning pretty well, has 
some meaningful interpersonal relationships." Id.  


Period Prior to April 14, 2004

The Board finds that for the period prior to April 14, 2004, 
the veteran's PTSD does not warrant an increased disability 
evaluation as the evidence shows that the occupational and 
social impairment from the disability during this period more 
nearly approximated reduced reliability and productivity than 
deficiencies in most areas.  In this regard, the Board notes 
that the medical evidence shows that during this period the 
veteran experienced nightmares, flashbacks, irritability, and 
hypervigilance.  He was married to his wife for over 30 years 
and stated that while he was not in close contact with his 
children, he was close to his grandchildren.  He had some 
close friends, some social contacts at the VFW, and spent 
time gardening.  The veteran's memory was found to be intact 
and his thoughts were consistently logical and goal-directed.  
While he reported having fleeting, passive thoughts about 
hurting himself at his April 2003 VA examination, he also 
stated that he would quickly dismiss them, and the examiner 
found that he had no suicidal ideation.  The April 2003 
examiner also concluded that the veteran had moderate PTSD 
symptoms and moderate social and occupational impairment from 
his disability.  His GAF scores during this period ranged 
from 57 to 70, consistent with moderate to mild symptoms and 
the assigned rating of 50 percent.  

During this period, there is no evidence that the veteran 
manifested intermittently illogical, obscure or irrelevant 
speech; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
or an inability to establish and maintain effective 
relationships.  While he was not employed, he stated at his 
April 2003 VA examination that he stopped working due to 
physical pain from his other disabilities and his 
irritability.  Although the veteran reported having increased 
PTSD symptoms at his August 2003 examination, his GAF score 
of 70 is indicative of only mild impairment.  The veteran 
also stated that he regularly saw his grandchildren and 
remained married.  In sum, it is clear that the impairment 
from the veteran's PTSD did not more nearly approximate the 
deficiencies in most areas required for a 70 percent rating 
than the reduced reliability and productivity contemplated by 
a 50 percent rating for the period prior to April 14, 2004.


Period Beginning April 14, 2004

For the period beginning August 10, 2004, the veteran's PTSD 
was not productive of more than the deficiencies in most 
areas contemplated by the assigned rating of 70 percent.  
During his most recent VA examination in October 2006, the 
veteran reported that his PTSD symptoms had increased during 
the past year due to his position in the VFW, and that he was 
having trouble controlling his anger.  He also stated that he 
had decreased feelings of motivation and self-worth.  His GAF 
score of 52 is indicative of only moderate impairment, and 
the VA examiner described the  social and occupational 
impairment as considerable.  None of the medical evidence 
suggests that the social or occupational impairment from the 
disability is greater than that contemplated by the assigned 
rating.  In addition, the medical evidence does not show 
gross impairment in his thought processes or communication, 
persistent delusions or hallucinations, disorientation to 
time and place, memory loss for his own name, those of 
relatives, or his former occupation.  He has been married for 
over 30 years and has a stable relationship with his wife, 
children, and grandchildren.  His GAF scores for this period 
are indicative of moderate impairment, rather than total 
impairment.

Accordingly, an evaluation in excess of 70 percent is not 
warranted.


ORDER

Entitlement to an increased rating for PTSD is denied. 




____________________________________________
Shane A. Durkin
Veterans Law Judge
 Board of Veterans' Appeals


 Department of Veterans Affairs


